                                        UNITED STATES DISTRICT COURT
                                                          for the
                                              Northern District of West Virginia
    DAMON RASHAD REESE, Petitioner,


             Plaint’ff(s)
                v.                                                                        5:18-CV-6
                                                                      Civil Action No.
    UNITED STATES OF AMERICA, Respondent.



                   Defendant(s)
                                          JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
        fl   Judgment award        Li   Judgment costs   Li   Other




    This action was:
      fl tried by jury        LI   tried by judge        decided by judge




      decided by Judge Frederick P. Stamp, Jr.
IT IS ORDERED that the Motion to Vacate, Set Aside, or Correct Sentence (2255) is DENIED and DISMISSED as Untiimely; and that
this Civil Action is DISMISSED and STRICKEN from active docket of this Court.




                                                                       CLERK OF COURT
Date:        March 11.2019                                             Cheryl Dean Riley


                                                                                Signature of Clerk or Deputy Clerk
